ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               October 7, 2008



The Honorable Jeff Wentworth                         Opinion No. GA-0669
Chair, Committee on Jurisprudence
Texas State Senate                                   Re: Whether the "radio station" exception to section
Post Office Box 12068                                552.275, Government Code, applies to a person who
Austin, Texas 78711-2068                             holds an amateur radio license issued by the Federal
                                                     Communications Commission (RQ-0698-GA)

Dear Senator Wentworth:

        You ask whether the "radio station" exception to section 552.275 of the Government Code
applies to a person who holds an amateur radio license issued by the Federal Communications
Commission (the "FCC").!

       The Eightieth Legislature enacted House Bill 2564, codified as section 552.275 of the
Government Code, in response to problems encountered by governmental bodies that receive
voluminous and repetitive requests for information under the Public Information Act, chapter 552
ofthe Government Code. See Act ofMay 25,2007, 80th Leg., R.S., ch. 1398,2007 Tex. Gen. Laws
4801, 4801-03. According to a bill analysis prepared by the Senate Research Center,

                 a person or persons may make more than one request per year for the
                 production ofpublic information. In addition, many types ofrequests
                 require a substantial amount ofemployee or personnel time to comply
                 with the request. Both of these factors raise the operation costs of a
                 governmental body.

SENATE RESEARCH CENTER, BILL ANALYSIS, Tex. H.B. 2564, 80th Leg., R.S. (2007). The gist of
House Bill 2564

                 authorizes a governmental body to establish a reasonable time limit
                 on the amount oftime that personnel are required to spend producing
                 information in compliance with a request for public information. The
                 bill also provides a process in which the governmental body may


         'Letter from Honorable JeffWentwottb, Chair, Committee on Jurisprudence, Texas State Senate, to Honorable
Greg Abbott, Attorney General of Texas (Apr. 8, 2008) (on file with the Opinion Committee, also available at
http://www.texasattorneygeneral.gov) [hereinafter Request Letter].
The Honorable Jeff Wentworth - Page 2                    (GA-0669)



                  charge a fee if the time limit required for information production is
                  exceeded.

Id.

        Section 552.275 also establishes exceptions for certain types ofrequestors. Forourpurposes,
the relevant exception is subsection (j), which provides:

                  This section does not apply if the requestor is a representative of:

                         (1) a radio or television station that holds a license issued by
                  the Federal Communications Commission; or

                           (2) a newspaper that is qualified under Section 2051.044 to
                  publish legal notices or is a free newspaper ofgeneral circulation and
                  that is published at least once a week and available and of interest to
                  the general public in connection with the dissemination of news.

TEX. GOV'T CODE ANN. § 552.275(j) (Vernon Supp. 2008) (emphasis added). The specific question
before us is whether an amateur radio license issued by the FCC is "a radio ... station" license for
purposes of section 552.275(j)(1).

        You indicate that the exception at issue, section 552.275(j)(1) ofthe Government Code, was
added as a floor amendment to House Bill 2564, and that "[i]n introducing the amendment,
Representative Burnham stated that the exception applies to 'all news media outlets, and defines all
of those as radio, television, newspapers, etc.'" Request Letter, supra note I, at 2. You appear to
suggest that the amendment was intended to apply only to broadcast radio and television stations.
See id.

        Like the courts, this office must ascertain and give effect to the intent ofthe Legislature. City
of Rockwall v. Hughes, 246 S.W.3d 621, 625-26 (Tex. 2008). We discern legislative intent
primarily from the statute's plain language. ld. Ordinarily, a statute's words are to be given their
common meanings. TEX. GOV'T CODE ANN. § 311.011(a) (Vernon 2005) (Code ConstructionAct).
By contrast, "[wlords and phrases that have acquired a technical or particular meaning, whether by
legislative definition or otherwise, shall be construed accordingly." ld. § 31 1.011 (b). "[W]hen a
statute's words are unambiguous and yield a single inescapable conclusion," our inquiry is at an end.
See Alex SheshunoffMgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644, 652 (Tex. 2006). Thus, unless
enacted statutory language is nebulous, there is no need to "consult legislative history to help divine
legislative intent." ld. at 653.'


          'We note that the Legislature, when it intends to do so, knows how to distinguish between "radio station" and
"broadcast radio station." A provision ofthe Utilities Code states: "Notwithstanding any other provision ofthis title,
a provider of advanced services or local exchange telephone service shall provide snbscribers access to the signals of
the local broadcast television and radio stations licensed by the Federal Communications Commission . ... " TEX. UTIL.
                                                                                                         (continued...)
The Honorable Jeff Wentworth - Page 3                  (GA-0669)



         Nothing in the Public Information Act defines the term "radio station" and we have found
no judicial decision that does so. In the present instance, the term "radio station" should be
construed according to the definitions set forth in federal law, particularly in view ofthe fact that the
statute in question references "a license issued by the Federal Connnunications Connnission." TEX.
GOV'T CODE ANN. § 552.275(j)(1) (Vernon Supp. 2008).

        The FCC regulates "all interstate and foreign" radio connnunication originating or received
in the United States and "all persons engaged within the United States" in such radio
connnunications. 47 U.S.C.A. § 152(a) (West Supp. 2008). The FCC also licenses and regulates
all radio stations as provided by federal law. ld. The term "radio station" or "station" is defined
broadly to mean "a station equipped to engage in radio connnunication or radio transmission of
energy." ld. § 153(35)(2001). The term includes both amateur and broadcast stations. An "amateur
station" is "a radio station operated by a duly authorized person interested in radio technique solely
with a personal aim and without pecuniary interest." ld. § 153(2); see also 47 C.F.R. § 97.3(5)
(2007) (defining "amateur station" as a "station in an amateur radio service consisting of the
apparatus necessary for carrying onradioconnnunications"). On the other hand, a "broadcast station"
or "radio broadcast station" is defined as "a radio station equipped to engage in broadcasting as
herein defined." 47 U.S.C.A. § 153(5) (2001).

        Thus, under federal law, there are at least two kinds of "station": an "amateur station" and
a "broadcast station." Each ofthem, however, requires an FCC license in order to operate. See id.
§ 301 ("No person shall operate any apparatus for the transmission of energy or connnunications or
signals by radio ... except ... with a license ... granted under the provisions of this chapter."); 47
C.F.R. §§ 73. 1745(a) (2008) (generally prohibiting any broadcast station from operating "at times,
or with modes or power, other than those specified" in the license), 97.5 (generally requiring an
amateur station license naming the person with physical control ofthe station apparatus "before the
station may transmit on any amateur service frequency"); see also City ofRancho Palos Verdes v.
Abrams, 124 Cal. Rptr. 2d 80, 86 (Cal. App. 2002) (under the Federal Connnunications Act, "a
person operating as an amateur enthusiast, as a for-profit business, or both is considered a 'licensee'
operating a 'station"').

         By the express terms of section 552.275 of the Government Code, an amateur radio station
is a "radio . . . station that [must hold] a license issued by the Federal Connnunications
Connnission." TEX. GOV'T CODE ANN. § 552.275(j) (Vernon Supp. 2008). In order to fall within
the scope of the exception, however, a person must be a "representative" of the radio station. It is
clear that a person who holds an amateur "radio station" license is a "representative" of the radio
station.



         2(... continued)
CODE ANN. § 62.003(b) (Vernon 2007) (emphasis added). In section 552.2750) of the Government Code, the
Legislature failed to make that distinction.

         '''The term 'broadcasting' means the dissemination of radio connnunications intended to be received by the
public, directly or by the intermediary of relay stations." 47 U.S.C.A. § 153(6) (2001).
The Honorable Jeff Wentworth - Page 4            (GA-0669)



        Accordingly, in answer to your question, the "radio station" exception to Government Code
section 552.275 encompasses a person who holds an amateur radio station license issued by the FCC.
Should the Legislature prefer to limit the exception to persons who hold only a broadcast station
license, it of course has the authority to do so. But this office may not disregard the plain language
of the statute as written. See City ofRockwall, 246 S.W.3d at 625-26.
The Honorable Jeff Wentworth - Page 5        (GA-0669)




                                     SUMMARY

                       The "radio station" exception to section 552.275 of the
               Government Code encompasses a person who holds an amateur radio
               station license issued by the Federal Communications Commission.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee